On behalf of the delegation of the Democratic Republic of Afghanistan, let me sincerely congratulate you, sir, on your election to the post of President of the General Assembly. We ate confident that under your able and competent guidance the thirty-sixth session of the General Assembly will make appropriate progress in resolving the vital problems related to the consolidation of world peace and security.
285.	I take this opportunity to point out that relations between the Democratic Republic of Afghanistan and the country you represent are friendly and continue to develop in various fields to the mutual advantage of our two peoples. I assure you that the delegation of the Democratic Republic of Afghanistan will cooperate fully with you and will do its best to help you in discharging your momentous duties.
286.	Let me also express our thanks to Mr. von Wechmar, the outgoing President of the General Assembly. It was thanks to his tireless activity and diplomatic skill that the thirty-fifth session of the General Assembly made a contribution to the solution of some topical international issues.
287.	The delegation of the Democratic Republic of Afghanistan heartily congratulates the delegation of the Republic of Vanuatu on the admission of the newborn State of Vanuatu to the United Nations. The accession of the Republic of Vanuatu to independence is one more step towards the complete and final liquidation of the abhorrent colonial system. We wish the people of Vanuatu prosperity and every success in political, social and economic development.
288.	The General Assembly begins the work of the current session at a time when the international situation has visibly deteriorated and when new additional efforts and measures are needed to prevent a further worsening of the world climate, to stop the drift towards the danger of war and to reverse the present perilous course of events.
289.	The origin and cause of the present aggravation of international tension are well known to everybody. They are to be found in the reckless warmongering adventurist policies of United States imperialism and Peking's hegemonism. The events of the last few months have amply and convincingly shown that United States imperialism and Chinese hegemonism have staked everything on the use of force and rely on whipping up the arms race and brandishing nuclear weapons. United States imperialism is trying to drive the people of the world into submission by working out plans to deploy their nuclear weapons in various parts of the globe. The White House and the Pentagon arbitrarily declare regions situated far away from the United States as spheres of their "vital interests" and dispatch to those areas the so-called rapid deployment forces. At an ever-increasing pace, they are establishing new military bases all over the world.
290.	Particularly dangerous are the United States plans to begin large-scale production of the neutron weapon, that most sophisticated, barbaric and abhorrent means of annihilating the human race. The Afghan people, together with other peace-loving peoples of the world, resolutely condemn their plans and demand that President Ronald Reagan reverse his decision. It is our view that this Assembly should urgently adopt a resolution calling for a ban on the production and deployment of the neutron weapon.
291.	In these grave circumstances, when aggressive imperialist and hegemonist quarters are hurriedly pushing the wodd to the brink of a nuclear holocaust, the appeal of the ^Supreme Soviet of the Union of Soviet Socialist Republics to the parliaments and peoples of the world, which meets the aspirations of all nations of the globe, is particularly timely. That appeal is a clearcut testimony of the relentless efforts of the Soviet Union to curb the arms race, bring about disarmament and safeguard peace and security in the world.
292.	The Democratic Republic of Afghanistan is an ancient Asian country and we follow with special concern the latest developments on the Asian continent. The major source of tension in Asia lies in the aggressive ambitions of imperialist, Zionist and hegemonist forces. Those forces are definitely trying to reverse the postwar trends in Asia, to crush the will of the Asian nations to independence, to drag them into fratricidal conflicts and wars, to grab their natural resources, to turn some Asian countries into mere pawns in their imperialist and hegemonist games and to make certain countries the springboards of aggression against the peace-loving countries of Asia.
293.	Particularly dangerous for the peoples of Asia are the United States militaristic activities in the Indian Ocean and in the Gulf. The Pentagon is hurriedly building facilities there for the rapid deployment force and for the permanent stationing in that area of at least two aircraft carrier groups. This year alone, $700 million has been allocated for the expansion and modernization of the United States naval and air force bases on the island of Diego Garcia. There is evidence that the Pentagon is. going to use those bases for stockpiling nuclear weapons, including the neutron weapon.
294.	It is not surprising that the United States and its allies torpedoed the work of the last session of the United Nations Ad Hoc Committee on the Indian Ocean. Apparently they are against the convocation of a conference to work out an international agreement to turn the Indian Ocean into a zone of peace. It is the firm view of the Afghan delegation that the Assembly should take a decision to expedite the convening of such a conference no later than next year. We should not allow the imperialist and hegemonist forces to block the demilitarization of the Indian Ocean.
295.	One of the most vital problems to be settled is that of the Middle East. It is high time for the Assembly to take effective measures to restore peace in that area, to put an end to Israeli aggression against Arab countries, to liberate lands illegally occupied by the Zionist aggressor and restore the inalienable rights of the Palestinian Arabs, including their right to statehood.
296.	It is now perfectly clear that treacherous Israeli EgyptianUnited States deals and the separate Israeli Egyptian "treaty" did not bring the solution of the Middle East problem an inch nearer. On the contrary, they worsened the situation in that area still further. It is therefore time to go back to a collective search for an all embracing just and realistic settlement of the Middle East conflict within the framework of a Specially convened international conference. It is imperative that, side by side with the other interested parties, the PLO, as the sole and authentic representative of the Palestinian people, should take part in such a conference.
297.	The recent barbarous Israeli raids against Palestinian civilian targets in southern Lebanon and Beirut, which resulted in 2,567 casualties and the destruction of hundreds of Palestinian hospitals, schools and dwellings, have added a dangerous dimension to the Middle East conflict. The six member mission of the Coordinating Bureau of NonAligned Countries, of which Afghanistan was a member, visited Lebanon from 20 to 23 August to examine and assess the damage and destruction resulting from Israeli attacks on Beirut and southern Lebanon. The report of that mission [Al36/547] determined the genocidal nature of those attacks, which resulted in the death of hundreds of civilians, including the elderly, women and children.
298.	Effective measures should be taken to prevent further acts of Israeli aggression against the sovereign State of Lebanon, to frustrate the Zionist plans to dismember Lebanon and to safeguard its territorial integrity. It is also necessary to prevent any repetition of Israeli, aggression and provocations against other Arab countries.
299.	The situation remains tense in the Gulf area as well. This is the result of the deployment by the United States and other Western countries of more naval and air forces there and of the military conflict between Iraq and Iran, which unfortunately still goes on. The Democratic Republic of Afghanistan believes that the situation in the Gulf area could be effectively defused by the conclusion of an international agreement along the lines suggested almostt a year ago by the Soviet Union. Such an agreement would safeguard the sovereign rights of the countries of that area and the security of maritime and other communications connecting the region with the rest of the world.
300.	The IraqiIranian war, which began a year ago, is a sad, unfortunate and deplorable event. It is senseless from the viewpoint of IraqiIranian national interests, but is of great advantage to imperialist quarters. The Democratic Republic of Afghanistan is earnestly in favor of the speediest political settlement of the conflict between the two countries and is ready to help that process in any way possible.
301.	Turning our attention to SouthEast Asia, where owing to hegemonist and great chauvinist ambitions the process of normalization is impeded, we restate our staunch support for the constructive initiatives of the Socialist Republic of Viet Nam, the People's Republic of Kampuchea and the Lao People's Democratic Republic aimed at turning that area into a zone of peace based on the principles of peaceful coexistence and good neighborliness.
302.	The Democratic Republic of Afghanistan is against any debate here on the so-called Kampuchean question aimed at outright interference in the domestic affairs of the People's Republic of Kampuchea. It is urgent that the lawful rights of the People's Republic of Kampuchea in the United Nations should be restored without delay and that the agents of the bloody Pol Pot gang be thrown out of the Assembly. We do not recognize the decision of the so-called Conference on Kampuchea, which was held despite the strong objections of the Government of the People's Republic of Kampuchea.
303.	The delegation of the Democratic Republic of Afghanistan would also like to reiterate its solidarity with the constructive efforts of the People's Democratic Republic of Korea aimed at the peaceful democratic reunification of the country. We support the just demand of the People's Democratic Republic of Korea for the withdrawal of foreign troops from South Korea and resolutely condemn the Seoul military regime for its repression of the people of South Korea.
304.	We have studied with great interest the latest initiative of the Mongolian People's Republic [Al36!388] to work out and sign a convention on mutual nonaggression and non-use of force in relations among the States of Asia and the Pacific. The practical implementation of that proposal would be a great step forward in normalizing relations in that part of the world.
305.	The imperialist and hegemonist propaganda machine is spreading many malicious and slanderous allegations about events in and around Afghanistan, and is trying to portray those events as a threat to peace and stability in SouthWest Asia. Yet that is nothing but a dirty trick to divert the attention of world public opinion from imperialist and hegemonist aggressive schemes in Asia and other parts of the world. The imperialist media follow the dictum if you repeat a lie one hundred times somebody may believe it. But the sinister attempts to conceal the truth about the Afghan revolution are of no avail; it is impossible to cover the sun with the palm of the hand.
306.	"	Any unbiased observer visiting Afghanistan these days can see with his own eyes that, despite the great difficulties imposed on the Afghan people by the enemies of the Afghan revolution and an undeclared war waged against the Democratic Republic of Afghanistan by the imperialist and hegemonist forces and their mercenaries, the people of the Democratic Republic of Afghanistan, under the leadership of the People's Democratic Party of Afghanistan, have, during a comparatively short period of time, scored great successes along the road of economic, political and social progress.
307.	The overall situation in the country is being consolidated; the organs of the people's power are being strengthened; the political and social foundation of the Government, is being expanded and enhanced.
308.	One of the vivid manifestations of that process was the establishment last June of the National Fatherland Front, which was .joined by the People's Democratic Party of Afghanistan, trade unions, farmers' cooperatives, the Supreme Jirgah of tribes, the High Council of scholars and clergy, the Democratic Organization of Afghan Youth, the Democratic Organization of Afghan Women and others. One can see that the Front represents practically all the classes and strata of the Afghan people supporting the goals of the national democratic revolution.
309.	The Government of the Democratic Republic of Afghanistan has taken effective measures to develop the economy, raise the level of industrial and agricultural production and improve the living standards of toiling masses. Despite the economic dislocation and disruptions caused by the armed aggression from outside, the plans for economic and social development and the second* stage of the land reform are being successfully implemented. We have all the grounds for stating from this rostrum that the toiling people of Afghanistan have never lived better than since the April revolution; they have already begun to reap the fruits of a new, just and equitable social system.
310.	Those achievements could have been even more impressive but for the continuing armed aggression from the territories of the neighboring countries, mainly from Pakistan. That armed aggression and other forms of intervention are being stirred up by United States imperialists and Chinese hegemonist quarters. Mercenaries are being recruited by those who were deprived of their privileges by the April revolution and who took refuge abroad.
311.	Attempts by imperialist propaganda to describe those people as "mujahideen" "freedom fighters", "rebels" and so on are futile. They are nothing but former feudal lords and their lackeys who, like their ancestors, sucked the blood of the Afghan people and lived in luxury, dooming the people to misery and deprivation. They do not fight for the freedom of the Afghan people but for the freedom to exploit them, for the restoration of their lost privileges. Therefore, to think or to talk of those counterrevolutionary mercenaries otherwise is outright hypocrisy; it is an insult to the common sense of the Afghan people.
312.	These bandits daily invade Afghanistan, disrupt normal life in the country, kill our people women, children and the elderly destroy schools and hospitals and loot the people's and the State's property. The Afghan army, police and security forces, supported by the people, deal blow after blow to the bandits, 'capture and disarm them. Captured and repentant mercenaries appear regularly at press conferences held in Kabul for Afghan and foreign journalists.
313.	The Afghan army and people would have wiped out the counterrevolutionary bands long ago had they not been given support from imperialist and hegemonist quarters, as well as from some reactionary Islamic regimes. The counterrevolutionary gangs are paid in United States dollars, British pounds, West German marks, Saudi rials and so on. They are armed with American, British^ Chinese, West German and Egyptian weapons and trained by American, Chinese, Egyptian and Pakistani instructors. Some Western countries have declared the policy of interference in the internal affairs of Afghanistan as their official policy.
314.	President Reagan announced last March that his Government would henceforth supply the so-called Afghan mujahideen with weapons and ammunition. The covert Central Intelligence Agency [CIA] operation of support for Afghan counterrevolutionaries, which was initiated under President Carter, has become an overt policy of the United States Government.
315.	United States intervention in the internal affairs of the Democratic Republic of Afghanistan is growing and intensifying. One can find ample evidence of that, even in the American press.
316.	An article by the Pulitzer prize winner, Carl Bernstein, in the 18 July 1981 issue of The New Republic, sheds some light on the scope of the international imperialist conspiracy against Afghanistan, headed by the United States and also involving China, Pakistan, Egypt and Saudi Arabia. Bernstein writes that President Carter ordered the secret arms supply Program launched in December 1980 and that the Reagan Administration reviewed the clandestine operation and ordered it to be expanded. He also writes that the CIA has coordinated the operation through counterpart intelligence services in the four other countries, that diplomatic channels were not used and that the United States' NATO allies were neither consulted nor asked to participate.
317.	He says that the operation also involved China's permission for overflights of its territory by the aircraft carrying arms to the Afghan resistance fighters. Bernstein goes on to say that the United States has provided financial assistance, $20 million to $30 million to start with and considerably more since. He adds that the entire operation is now estimated to have cost more than $100 million.
318.	So the major and only reason for the tense situation regarding Afghanistan is armed aggression from the outside and other forms of interference in the internal affairs of the Democratic Republic of Afghanistan fueled from imperialist and hegemonist quarters. It was that intervention that prompted the Government of the Democratic Republic of Afghanistan to invite a limited contingent of Soviet troops to help the Afghan army repel the aggression.
319.	Guided by the peaceful principles of its foreign policy and a sincere desire to defuse tension in the area and normalize relations with the neighboring countries, the Government of the Democratic Republic of Afghanistan put forward, in May 1980, a realistic Program for a political settlement of the situation concerning Afghanistan which is the result of the imperialist policy of intervention and aggression. Less than a month ago the Afghan Government came forward with a new initiative and set forth elaborate proposals to that effect, taking into account the experience accumulated during the contacts with interested parties which had taken place since May 19.80.
320.	The statement of the Government of the Democratic Republic of Afghanistan of 24 August has been distributed as an official document [AI36I457, annex], and ,1 shall be brief in explaining some of its major ideas.
321.	Reaffirming its readiness to hold direct negotiations with the Governments of Pakistan and Iran to normalize relations with them, the Government of the Democratic Republic of Afghanistan proposes either that such negotiations be conducted on a bilateral basis, which is preferable and more promising, or, if the Governments of Pakistan and Iran insist, to have trilateral negotiations. The Government of the Democratic Republic of Afghanistan does not object to these negotiations, whether bilateral or trilateral, being attended by the United Nations SecretaryGeneral or his representative.
322.	We are also of the opinion that reliable international guarantees of agreements reached as a result of such negotiations with regard to the cessation and the non-resumption of armed and other interference in Afghanistan's affairs must be an integral part of a political settlement. We agree that the discussion pertaining to working out such guarantees and determining which countries would be guarantors be started simultaneously with and conducted parallel with bilateral or trilateral negotiations among Afghanistan, Pakistan and Iran.
323.	The achievement of a political settlement, including working out international guarantees, will also give an opportunity to determine by agreement between Afghanistan and the Soviet Union the timetable of the withdrawal of the Soviet troops from Afghanistan. The pullout of troops would be contingent on the progress in implementing the agreements reached; it would be conducted stage by stage.
324.	The delegation of the Democratic Republic of Afghanistan has been authorized to start direct bilateral or trilateral negotiations with the delegations of Pakistan and Iran on the basis of the ideas I have just outlined. We are ready to discuss the ways and means of a political settlement of the situation concerning Afghanistan here and now, during the current session of the General Assembly. I call upon the Ministers for Foreign Affairs of Pakistan and Iran to get down to the negotiating table and start discussion on the issues of mutual interest without further delay. I also invite the SecretaryGeneral, or his representative, to be present at these* talks.
325.	There have been some references to the proposal of the Council of Ministers of the European Community concerning the so-called international conference on Afghanistan. This proposal has never been conveyed to us officially, but the Government of the Democratic Republic of Afghanistan has already stated that it is unrealistic and totally unacceptable to Afghanistan. It is unacceptable because it constitutes yet another attempt to violate the sovereign rights of the Afghan people and the Government of the Democratic Republic of Afghanistan and to interfere in its domestic affairs. Matters concerning the existing regime in Afghanistan, and the composition of its Government, as well as other internal issues, are not to be discussed at any international forum. These matters are being solved and will be solved in the future only by the Afghan people and not by anybody else. Besides, nobody has the right to discuss the problems pertaining to the sovereign rights and national interests of Afghanistan, including the situation concerning the Democratic Republic of Afghanistan, without the participation of the legal and authentic representatives of the Afghan people, namely, the Government of the Democratic Republic of Afghanistan.
326.	These are the main points I wanted to make on the problems concerning the maintenance of peace and security in Asia, including the area of SouthWest Asia, and on the ways and means of eliminating hotbeds of tension in this part of the globe. We are optimists, and we are confident that the will of the peoples, and their desire for peace and good-neighborly relations, will eventually prevail over the adventurous aggressive ambitions and schemes of imperialism and hegemonism, and that Asia will become a continent of peace, tranquility and mutually beneficial cooperation.
327.	Now let me dwell upon certain other international issues which are of special concern to the developing countries.
328.	The paramount problem is the problem of curbing the arms race, particularly the nuclear arms race, which now constitutes a threat to the very existence of the human race. It is totally unacceptable that more than $500 billion should be squandered annually for military purposes, while the most acute problems of the developing countries remain unresolved.
329.	There is no more important role than that of forestalling the nuclear confrontation which may wipe out hundreds of millions of human lives. The delegation of the Democratic Republic of Afghanistan therefore fully supports the proposal put forward at the preceding meeting from this rostrum by Andrei Gromyko, Minister for Foreign Affairs of the Soviet Union, that a declaration should be adopted by the Assembly, on behalf of all Member States, solemnly proclaiming that any States and statesmen who were the first to use nuclear weapons would be committing the gravest crime against humanity. This is a simple and straightforward idea, appealing to the people of all continents and all countries, but its adoption will also be a decisive step in the direction of preventing a nuclear disaster and a reliable barrier in the path of those who contemplate such plans.
330.	The Democratic Republic of Afghanistan also fully supports the proposal of the Soviet Union at the preceding meeting to stop the production of nuclear weapons and reduce the stockpiles of such weapons with a view to their complete destruction. We know that in 1979 this proposal was conveyed to the Committee on Disarmament but discussion of this vital problem is being blocked by China and some Western countries. We feel that the Assembly should call on the Committee on Disarmament to expedite the practical discussion of this issue.
331.	Negotiations on some other aspects of checking the nuclear arms race should also be speed up. We note with great satisfaction the readiness of the Soviet Union to continue talks with the United States on the qualitative and quantitative limitation of strategic nuclear arms. We think the Assembly should urge the United States to take a more positive stand on this vitally important issue.
332.	Afghanistan is in favor of resumption at the earliest moment of talks between the Soviet Union, the United States and the United Kingdom on banning nuclear weapons tests. We also support the idea of creating a special working group within the Committee on Disarmament to help resolve the problem. The threat of a nuclear holocaust would be somewhat lessened if an international convention were signed aimed at strengthening the guarantees of the security of those States which do not have such weapons in their territories.
333.	The Democratic Republic of Afghanistan welcomes initiatives aimed at preventing the use of outer space for military purposes and promoting international peaceful cooperation in space. Therefore, we fully support the proposal of the Soviet Union to work out a treaty banning the placement in outer space of weapons of "any kind. Such a treaty would be a reliable barrier to the arms race in outer space, which could have unpredictable consequences.
334.	It is also necessary to expedite the negotiations on a comprehensive agreement banning new kinds and new systems of weapons of mass destruction, as well as on agreements and conventions outlawing certain weapons, particularly neutron, radiological and chemical weapons.
335.	As a developing country, Afghanistan regrets that until now no progress has been achieved with regard to reaching an agreement on the reduction of the military budgets of States. Such an agreement would have released funds that are so much needed by the developing countries, particularly the least developed among them, such as Afghanistan.
336.	We feel that all these problems and many others can be fruitfully and constructively discussed and resolved at the second special United Nations General Assembly session on disarmament scheduled for 1982, and at the proposed world disarmament conference. Now that it is generally recognized that the international situation has dangerously deteriorated, it is more important than ever to work out and conclude a world treaty on the non-use of force in international relations. We call upon the Special Committee on Enhancing the Effectiveness of the Principle of NonUse of Force in International Relations to speed up the work on the relevant draft.
337.	The delegation of the Democratic Republic of Afghanistan is of the opinion that at its current session the General Assembly has to take most effective measures to eliminate the last vestiges of colonialism, racism and apartheid. All the United Nations Member States should totally and fully comply with the provisions of the Plan of Action for the Rill Implementation of the Declaration on the Granting of Independence to Colonial Countries and Peoples [General Assembly resolution 35/118, annex],
338.	This is particularly important since during the last few weeks the world has witnessed insolent and arrogant attempts by certain Western countries to revive the worst practices of the colonialist imperialist diktat and to suppress the peoples fighting for their freedom.
339.	The highhanded bloody tactics of the Pretoria regime, which not only brutally suppresses the indigenous population of South Africa and Namibia but commits acts of aggression against independent sovereign States, are a clearcut demonstration of such arrogance and insolence. The outrageous behavior of Pretoria would have been impossible if it had not been supported and armed by certain Western Powers, particularly the United States. The Pretoria regime and the so-called contact group of the five countries of the North Atlantic Treaty Organization, in violation of the well-known decisions of the United Nations, particularly resolution 435 (1978) of the Security Council, are trying hard to install in Namibia a puppet government and deprive SWAPO of its legitimate role in shaping the future of that Territory.
340.	The Democratic Republic of Afghanistan resolutely condemns these neo-colonialist maneuvers by the Western Powers and Pretoria. We are in favor of real independence for Namibia and the transfer of power without any further delay to SWAPO, which is the only legitimate, authentic representative of the Namibian people, recognized by the United Nations and the QAU.
341.	Afghanistan supports the demand for the most effective and stringent sanctions against Pretoria as provided for in Chapter VU of the Charter. We are also for strict compliance with the sanctions against the apartheid regime already imposed by the Security Council. We resolutely condemn the armed aggression of Pretoria against Angola and strongly deplore the recent United States veto of a Security Council resolution censoring Pretoria for this aggression. Our solidarity is with our fraternal Angolan people defending their independence, sovereignty and territorial integrity. The Afghan delegation voted in favor of the resolutions adopted at the special session of the General Assembly on Namibia and is in favor of the speediest implementation of these resolutions.
342.	We support the people of Western Sahara, who are
struggling for their self-determination and independence.

343.	The Democratic Republic of Afghanistan condemns the outburst of colonialism in other parts of the world as well. We are against the dismemberment and annexation of the Trust Territory of Micronesia which was carried out by the United States in total disregard of its duties as the administering Power, and in violation of the Charter.
344.	Afghanistan stands for the preservation of the independence, sovereignty and territorial integrity of the Republic of Cyprus and strict respect for its policy of non alignment. In our view the real settlement of the Cyprus question can be achieved only if due account is taken of the interests of both communities, and we support the continuation of the negotiations between them.
345.	The Democratic Republic of Afghanistan condemns the United States for meddling in the internal affairs of Latin America and the Caribbean countries, for its armed provocations against Cuba and Nicaragua, and its attempts to destabilize the situation in Grenada. We express our solidarity with the heroic struggle of the people of El Salvador led by the Farabundo Marti Front against the Fascist dictatorship. We are on (the side of the gallant people of Chile in its staunch resistance to the military regime.
346.	Peace and stability in their true meaning would not be achieved without bringing fundamental changes in the existing economic system. These changes must result in a situation that will furnish more opportunity to the developing countries whose economies have been deteriorating or on the verge of collapse.
347.	The aim of the new international economic order is to establish a new economic system based on justice and equity so that there will be less of a gap between the rich and poor. The plight of the least developed countries, especially the land-locked countries, is of particular concern to Afghanistan. The geographical disadvantage of these countries has seriously affected their trade by imposing additional costs of transport, transit and transshipment.
348.	Due to the concerted efforts of the landlocked developing countries, the General Assembly established a Special Fund for these countries [resolutions 3504 (XXX) and 31/177]. The main purpose in establishing this Special Fund was to assist landlocked countries to achieve a higher rate of growth despite their geographical handicaps, and particularly to reduce, as much as possible, the excessive and additional transit and transport costs which they face. Unfortunately, this fund has not yet become fully operational. It is more imperative than ever to mitigate the ever increasing economic problems of these countries.
349.	As one of the least developed countries, Afghanistan actively participated in the United Nations Conference on the Least Developed Countries, held in Paris. Unfortunately, the hopes entertained by some of the countries of this group were somehow dashed because the Western capitalist States refused to undertake obligations which would make it possible to fulfill the targets defined by the International Development Strategy for the Third United Nations Development Decade [General Assembly resolution 35/56, annex] with regard to the least developed countries.
350.	Afghanistan, however, welcomes the positive and constructive approach to the problems of the least developed countries taken at the Paris conference by the socialist countries. We are also satisfied with the all-around economic and technical cooperation between the Democratic Republic of Afghanistan and the countries of the socialist community, particularly the Soviet Union. This cooperation is based on the principles of complete equality and mutual benefit. It is an important factor contributing to economic and social progress in Afghanistan.
351.	The conscience of the world calls more than ever before for action to eliminate poverty, hunger and underdevelopment. Equality can never be claimed while there is hunger beside waste, poverty beside abundance, and a difference of opinion on the definition of equity and equality.
352.	In the present tense international situation the United Nations is called upon to play a much more effective role in working out arrangements which could help preserve peace and maintain international security. We feel that the Charter has not yet been fully used in this respect as an instrument of peace. For this reason Afghanistan supports the Soviet proposal 22 to convene a special series of meetings of the Security Council with the participation of State leaders in order to search for ways to improve the world political climate.
353.	We feel that it is important to make more effective and constructive use of the Charter in its present form.
354.	In conclusion, let me express the hope that the thirty-sixth session of the General Assembly will be a momentous event in the efforts of peace-loving peoples of the world to avert the danger of a nuclear war and preserve peace for the present and future generations.
